COURT Oi
                                                                                                                    APPEALS
                                                                                                                DN'1S! Jp' i
                                                                                                         2515 JUL 21
                                                                                                                          All 9: 29

                                                                                                                nViASFIINGTOlj
                                                                                                                     ur

     IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                                       DIVISION II


 STATE OF WASHINGTON,


                                            Respondent,


             V.



 MARK FRANCIS' DODGE, II,                                                        UNPUBLISHED OPINION




         WORSWICK, P. J. — Mark Dodge appeals his bench trial conviction for theft of a motor


vehicle. He argues that the State failed to present sufficient evidence to support his conviction.

We affirm.


                                                               FACTS


         Ryan Hudson.and Michael Elliott were moving a piece of exercise equipment from the

rear of Hudson' s pickup. Dodge approached Hudson' s pickup, opened the passenger door, and

stated, "[   T] hat' s my      shit,"   before closing the door and walking over to the driver' s side. Clerk' s

Papers ( CP) at 48. Dodge then entered the pickup, started the ignition, and attempted to drive

away. Dodge appeared confused at the time.

         Police officers arrived at the scene. When officers told Dodge that he was under arrest


for theft    of   the pickup, Dodge         responded    by    saying, "[ I] t' s all part of the game man [ and] it is


what   it is."     CP   at   49 ( alteration in   original).   At trial, Dodge waived his right to a jury and

proceeded         to a bench trial. The      witnesses    testified   as   described   above.   Dodge testified that he
No. 46439 -0 -II



was not in the right state of mind and believed the truck to be his own. The trial court entered


written findings of fact that Dodge, without Hudson' s permission, entered the pickup with the

intent to deprive Hudson of the same. Accordingly, the trial court found Dodge guilty of theft of

a motor vehicle. Dodge appeals.


                                            ANALYSIS


        Dodge argues that the evidence is insufficient to prove theft of a motor vehicle because


the State failed to disprove Dodge' s good faith claim of title defense. The. State responds that

Dodge did not raise this defense at trial and that the unchallenged findings of fact prove the


necessary elements of theft of a motor vehicle beyond a reasonable doubt. We hold that the trial

court considered Dodge' s defense and that the findings of fact support Dodge' s conviction.

                                      I. STANDARD OF REVIEW


        The State is required to prove each element of the crime charged beyond a reasonable

doubt. U. S. CONST. amend XIV; State v. Mau, 178 Wash. 2d 308, 312, 308 P.3d 62.9 ( 2013).

Sufficiency of evidence in a bench trial is reviewed for " whether substantial evidence supports

the challenged findings of fact and whether the findings support the trial court' s conclusions of

law."   State v. Smith, 185 Wash. App. 945, 956, 344 P.3d 1244 ( 2015).

        Unchallenged findings of fact are verities on appeal. State v. Lohr, 164 Wash. App. 414,

418, 263 P.3d 1287 ( 2011).   Dodge does not assign error to any finding of fact, thus the findings

of fact are verities on appeal. Lohr, 164 Wash. App. at 418.

                                  II. GOOD FAITH CLAIM OF TITLE


         Dodge argues that the State failed to present sufficient evidence to disprove his defense

of a good faith claim of title. We disagree.




                                                   I
No. 46439 -0 -II



         A good faith claim of title is a statutory affirmative defense to the charge of theft. RCW

9A. 56. 020( 2)(   a);   City   of Seattle   v.   Shepherd, 93 Wash. 2d 861, 868, 613 P.2d 1158 ( 1980). The


defense negates the element of intent by providing that a defendant cannot be guilty of theft if he

took the property openly and avowedly under a claim of title made in good faith. RCW

9A.56. 020( 2)(    a);   State   v.   Ager, 128 Wash. 2d 85, 95, 904 P.2d 715 ( 1995).          The good faith belief


must be based on a factual or legal basis and not merely on a defendant' s subjective belief. State

v.   Chase, 134 Wn.       App.        792, 805- 806, 142 P.3d 630 ( 2006).    Once the defense is raised, the


State is obligated to disprove the defense beyond a reasonable doubt. State v. Hawkins, 157 Wn.


App. 739, 747, 238 P.3d 1226 ( 2010).

         Dodge did not argue a good faith claim of title defense below, but he did testify that he

was not in the right state of mind and believed the truck to be his own. And the trial court' s


findings of fact reveal that the court considered Dodge' s good faith claim of title defense and

determined that the State had disproven the defense beyond a reasonable doubt:


         1. 7 The defendant, after wrongfully obtaining the vehicle, intended to deprive the
         true owner of his vehicle.




         1. 16 The vehicle driven by the defendant to Lewis County was not the same make
         or model as Mr. Hudson' s vehicle.


         1. 17 The defendant' s vehicle was a sedan, while the vehicle taken by the defendant
         was a pickup.

         1. 18 The defendant' s sedan was later located in the Chehalis Library parking lot
         and the vehicle was not close in description to the truck taken by the defendant.

CP at 49


         It is clear that the court considered the testimony of all witnesses and determined that the

State had   met    its burden to disprove Dodge'           s   defense.   Accordingly,   we   hold that the State
No. 46439 -0 -II



presented sufficient evidence to disprove Dodge' s good faith claim of title defense. The trial


court' s findings of fact support Dodge' s conviction and we affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:
                                                             V--
                                                              aWorswick,        P. J.




 Maxa, J.




                                i

 Melnick, J.




                                                 11